Citation Nr: 0936035	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  99-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, to include seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 1999, the Veteran had a hearing at the RO.  A 
transcript has been associated with the claims file.

In a December 2003 decision, the Board denied the Veteran's 
claim.  The Veteran subsequently appealed the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court vacated the Board's decision with 
regard to this issue and remanded it to the Board.  In August 
2007, the Board remanded the claim to the RO.  


FINDING OF FACT

A skin disorder, to include seborrheic dermatitis, was not 
manifest during service and is not related to the Veteran's 
active service.


CONCLUSION OF LAW

A skin disorder, to include seborrheic dermatitis, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in November 2007 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told what the evidence needed to show in order to 
substantiate his claim for service connection.  The November 
2007 letter also contained notice consistent with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and the 
claim was subsequently readjudicated by the RO in the 
supplemental statement of the case dated in February 2009, 
which was prior to the transfer and recertification of the 
case to the Board.  The Board finds that the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded a complete examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed below, the Board finds that there is no competent 
or credible evidence that the Veteran's skin disorder began 
in service or that any skin disorder was incurred in service.  
Therefore, a examination is not warranted.  McLendon v. 
Nicholson, supra.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The November 1969 service entrance examination shows the 
Veteran's skin was normal.

A report of examination, dated in April 1979, shows that the 
skin was normal.  On the accompanying medical history the 
Veteran denied having or having had skin diseases. 

An October 1981 report of examination shows that the skin was 
normal.  On the accompanying medical history the Veteran 
denied a history of skin diseases. 

A June 1985 report of examination shows that the skin was 
normal.  On the accompanying medical history, the Veteran 
denied a history of skin diseases. 

In August 1985, the Veteran initiated a claim for VA 
benefits.  It did not include a claim regarding his skin.

A March 1989 examination report shows that the skin was 
normal.  On the accompanying medical history, the Veteran 
denied a history of skin diseases.

A February 1993 report of examination shows that the skin was 
normal.  On the accompanying medical history, the Veteran 
denied a history of skin diseases.

On VA examination in June 1994, mild flaking skin was noted 
on the skin, to include the scalp.  The examiner observed a 
rash behind the ears, and on the face, nasolabial folds, and 
eyebrows.  The diagnosis was probable seborrheic dermatitis 
of the scalp, face, and ears.

On VA examination in October 1998, the Veteran reported a 20-
year history of scaly and flaky rashes.  The report of 
examination notes that the rashes were intermittent and 
constant.  The diagnosis was chronic dermatitis, recurrent, 
on the face, eyebrows, and nasolabial areas, mild.

In a March 1999 written statement, the Veteran contended that 
he incurred a fungus while in Vietnam between December 1970 
and December 1971.  This caused his face to peel and bleed.

In June 1999, the Veteran testified before a hearing officer 
at the RO.  He indicated that he was treated for dermatitis 
at Ft. Hood in 1972.

In a November 2000 written statement, the Veteran indicated 
that he was treated for seborrheic dermatitis between January 
1972 and May 1973 at Ft. Hood.  His skin problem has 
continued until this time.

In a January 2009 response to a previous request, the 
National Personnel Records Center indicated that a search for 
records at Ft. Hood was conducted for 1972 and 1973 regarding 
the Veteran, and no records were located.

Based on the evidence of record, the Board finds that service 
connection for a skin disorder is not warranted.  
Specifically, the Board concludes that there is no competent 
and credible evidence to show that a skin disorder was 
incurred in or aggravated by service.

The Veteran has contended in recent statements that his skin 
disorder began in 1970 or 1971, when he was in Vietnam.  He 
indicates he was treated for this disorder just after 
returning from Vietnam and that the problem has existed since 
that time.  The Veteran is certainly competent to provide his 
medical history and a description of his symptoms and 
treatment.  However, the Board finds that these recent 
statements contradict all other evidence of record.  
Therefore, they are not credible.

With regard to whether there is continuity of symptomatology, 
the Veteran's statements are the only evidence suggesting 
that there is such continuity since service.  However, 
numerous examinations dated in the years after separation 
show that the Veteran's skin was normal.  In addition, during 
each of those examinations, dated from April 1979 to February 
1993, the Veteran specifically denied a history of skin 
diseases.  These Reports of Medical History are signed, sworn 
documents.  Furthermore, the Veteran first initiated a claim 
for VA benefits in August 1985 but did not raise a claim with 
regard to a skin disorder.  Silence here, when otherwise 
affirmatively speaking, constitutes negative evidence.

As such, the Board finds that the Veteran's more recent 
statements contending that his disorder has existed since 
service are not credible.  We note that there is no evidence 
suggesting such continuity of symptomatology until the 
Veteran's November 2000 written statement, filed during this 
appeal.  As such, the Board finds that there is no credible 
evidence showing continuity of symptomatology of a skin 
disorder since service.  Therefore, service connection on 
this basis is not warranted.

As to whether the Veteran incurred a chronic skin disorder in 
service, the Board again finds that the only evidence 
suggesting the Veteran incurred a skin disorder in service is 
his own statement, which the Board finds is not credible.  
Furthermore, there is no competent evidence to show that the 
current skin disorder is related to any event or treatment in 
service.  The Veteran has suggested that his current skin 
disorder may be due to exposure to chemicals while in 
Vietnam.  While the Veteran is certainly competent to 
describe symptoms and give his medical history, he does not 
have the requisite medical training or knowledge to provide a 
competent opinion as to whether his current skin disorder is 
due to any event in service.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  As there is no competent evidence that the 
Veteran has a skin disorder related to service, service 
connection on this basis is not warranted.

The Board notes that, as stated in its December 2003 
decision, the Veteran has specifically indicated that he is 
not claiming that his skin disorder is due to Agent Orange 
exposure.  Therefore, the Board will not evaluate the 
Veteran's claim on that basis.

Given the lack of competent and credible evidence showing in-
service incurrence or continuity of symptomatology for a skin 
disorder, the Board finds that the evidence preponderates 
against the Veteran's claim, and it must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic skin disorder, to include 
seborrheic dermatitis, is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


